Case 1:19-cv-01333-TSE-TCB Document1 Filed 10/21/19 Page 1 of 8 PagelD# 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

JUAN MIGUEL NIEVES

8757 Georgia Avenue, Suite 400
Silver Spring, Maryland 20910
Individually and on Behalf Civil Action No.:
of All Others Similarly Situated,

Plaintiff,
V.

RREAL IMAGE, INC.
d/b/a The Salsa Room
2619 Columbia Pike
Arlington, Virginia 22204

SERVE: Registered Agent:
Wilfredo Villarreal

4604 Latrobe Place
Alexandria, Virginia 22311]

And
WILLFREDO VILLARREAL

4604 Latrobe Place
Alexandria, Virginia 22311

* *F * & 8 FF FH F HK HH HE * HH HH KH HE HK HK HN HR HR KH RK HR

Defendants.

 

PLAINTIFF’S COLLECTIVE ACTION COMPLAINT
Plaintiff Juan Miguel Nieves (“Plaintiff”), individually and on behalf of all others
similarly situated, brings this action against Rreal Image, Inc. d/b/a The Salsa Room (“Salsa
Room”) and Wilfredo Villarreal (“Villarreal’’) (together, ““Defendants”), for damages and other
relief relating to violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”).

Plaintiff states the following as his claims against Defendants:
Case 1:19-cv-01333-TSE-TCB Document1 Filed 10/21/19 Page 2 of 8 PagelD# 2

OVERVIEW

lL. Plaintiff brings claims to recover unpaid overtime compensation under the FLSA.
She brings these claims on his own behalf, and as a collective action on behalf of all current or
former similarly situated dishwashers, kitchen employees, and barbacks at Defendants’ Salsa
Room Nightclub in Arlington, Virginia, who may choose to opt in to this action under 29 U.S.C.
§ 216(b).

2. As described below, Defendants failed to pay Plaintiff and those similarly situated
1.5 times their regular rate of pay for all hours worked over forty (40) in a workweek. By doing

so, Defendants have violated the FLSA.

THE PARTIES

3. Plaintiff is an adult resident of the Commonwealth of Virginia.

4. Salsa Room is a corporation formed under the laws of the Commonwealth of
Virginia that operates as a nightclub in Arlington, Virginia.

5. Plaintiff was employed by Defendants as a barback at Defendants’ Salsa Room
restaurant in Arlington, Virginia, during the period of about 2014 through about September 2019.

6. By acting as the named Plaintiff in this FLSA collective action, and filing this
Collective Action on behalf of himself and others similarly situated, Plaintiff does hereby affirm
his consent, in writing, to be a Plaintiff in a Collective Action seeking unpaid wages and
statutory damages on behalf of himself and others similarly situated.

?. At all times relevant, Villarreal was Salsa Room’s primary owner and managing
officer. In this capacity, Villarreal was individually in charge of managing and administering the
day-to-day operations of Salsa Room, managed and supervised Salsa Room’s employees,

including Plaintiff and those similarly situated, set Salsa Room’s employee’s schedules and pay
Case 1:19-cv-01333-TSE-TCB Document1 Filed 10/21/19 Page 3 of 8 PagelD# 3

rate and methods, including those of Plaintiff and those similarly situated, and, individually, was
in charge of keeping and maintaining all of Salsa Room’s employee records, including records

relating to Plaintiff and those similarly situated.

8. Plaintiff and those similarly situated are or were employees of both Defendants
within the meaning of the FLSA, 29 U.S.C. § 203(e)(1).

9. Defendants regularly and customarily sell beverages to the public that have
passed in interstate commerce and are or have been an enterprise engaged in commerce or in the
production of goods or services for commerce within the meaning of 29 U.S.C. § 203(s)(1), and.
upon information and belief, have had an annual gross volume of sales made or business done of
not less than $500,000.00 at all relevant times.

10. At all relevevant times, Defendants both qualified as the “employer” of and for
Plaintiff and those similarly situated within the meaning of the FLSA, 29 U.S.C. § 203(d).

11. Plaintiff, and all those similarly situated, are or were individual employees
engaged in commerce or in the production of goods or services for commerce. 29 U.S.C. § 207.

JURISDICTION & VENUE

12. This Court has subject matter jurisdiction under 29 U.S.C. § 216(b) and 28 U.S.C.
§ 1331, because Plaintiff's claims arise under the FLSA, a Federal statute.

13. This Court has personal jurisdiction over Defendants because Defendants
regularly conduct business in the geographic region of the Eastern District of Virginia.

14. Venue is proper in this District under 28 U.S.C. § 1391(b)(1) because Defendants
reside within this District, and under 28 U.S.C. § 1391(b)(2) because a substantial part of the

events giving rise to the claims occurred in this District.
Case 1:19-cv-01333-TSE-TCB Document1 Filed 10/21/19 Page 4 of 8 PagelD# 4

FACTUAL ALLEGATIONS

13, Plaintiff and those similarly situated work or worked for Defendants as barbacks,
kitchen employees, and/or dishwashers at Defendants’ Arlington, Virginia based Salsa Room
Nightclub.

16. Defendants knowingly suffered and permitted Plaintiff and those similarly
situated to regularly work more than forty (40) hours in workweeks.

iy. During his employment with Defendants, Plaintiff worked as a barback at the
Salsa Room Nightclub and regularly and customarily worked between forty-two (42) to forty-
five (45) or more hours per week.

18. At all times, Defendants had actual knowledge of all hours Plaintiff and those
similarly situated worked each week and had actual knowledge that Plaintiff and those similarly
situated worked more than forty (40) hours per week.

13: At all times relevant, Defendants paid Plaintiff and those similarly situated a flat
day rate or a weekly salary for all hours worked including overtime worked over forty (40) hours
per week.

20. Plaintiff and those similarly situated were not compensated in accordance with the
FLSA because they were not paid proper overtime wages and the required time-and-one-half rate
for all hours worked more than forty (40) per workweek.

21. Specifically, rather than paying them 1.5 times their regular rate of pay for all
hours worked over forty (40) in a workweek, which is required by the FLSA, Defendants paid
Plaintiff and those similarly situated only “straight time” (at their regular hourly rates) by way of
a day rate or flat weekly salary for overtime worked over forty (40) hours per week. See 29

U.S.C. § 207.
Case 1:19-cv-01333-TSE-TCB Document1 Filed 10/21/19 Page 5 of 8 PagelD# 5

22. At all times during Plaintiff's period of employment, Defendants had actual
knowledge of the FLSA time-and-one-half overtime requirement.

23 Defendants had actual knowledge their failure to pay Plaintiff and those similarly
situated at the FLSA required time-and-one-half rate for overtime hours worked more than (40)
per week constituted a direct violation of the FLSA overtime pay requirement.

24. Atall times, Defendants attempted to hide their ongoing FLSA overtime
compensation violations by paying Plaintiff and other similarly situated individuals partially or
completely “under the table” in cash.

COLLECTIVE ACTION ALLEGATIONS

oo Plaintiff brings this action individually and on behalf and all similarly situated
individuals.

26. Plaintiff seeks certification of the following FLSA collective:

All current or former barbacks, dishwashers, kitchen employees, or other
similar job titles, who work or have worked for Defendants or any
predecessor for which Defendants are legal successors and/or legal
successors of Defendants and, at any time during the three (3) years prior
to the filing of this Complaint through the entry of judgment, worked more
than forty (40) hours in a week and (2) were not paid by Defendants at the
time-and-one-half rate for overtime hours worked more than forty (40)
hours in that week (the “FLSA Collective”).

27. Pursuant to the FLSA, 29 U.S.C. § 207, employers are generally required to pay
overtime compensation at a rate of 1.5 times an employee’s regular rate of pay for hours worked
over forty (40) in a workweek.

28. — At all times relevant, Defendants paid Plaintiff and other similarly situated

individuals at their regular day rate or flat weekly salary for all hours worked including overtime

hours worked over forty (40) hours per week.
Case 1:19-cv-01333-TSE-TCB Document1 Filed 10/21/19 Page 6 of 8 PagelD# 6

eed At all times relevant to this action, Plaintiff and those similarly situated have
worked more than forty (40) hours per workweek for Defendants without receiving proper
overtime compensation for their overtime hours worked.

30. Because of Defendants’ failure to pay Plaintiff and those similarly situated the
overtime compensation required by law, Defendants have violated the provisions of the FLSA,
29 U.S.C. §§ 207 and 215(a)(2).

31. Defendants knowingly, willfully, or in reckless disregard of the law, maintained
an illegal practice of failing to pay Plaintiff and the FLSA Collective proper overtime
compensation for all hours worked over forty (40).

CAUSE OF ACTION
UNPAID OVERTIME WAGES
FAIR LABOR STANDARDS ACT — 29 U.S.C. § 201, et seq.
On Behalf of Plaintiff and the FLSA Collective

32. Plaintiff re-alleges and incorporates by reference the above paragraphs as if fully
set forth herein.

33. The FLSA, 29 U.S.C. § 207, requires employers to pay non-exempt employees
1.5 times the regular rate of pay for all hours worked over forty (40) hours per workweek.

34. | Defendants suffered and permitted Plaintiff and those similarly situated to
routinely work more than forty (40) hours in a workweek without proper overtime compensation
as required by the FLSA, 29 U.S.C. § 201 ef seg. and its implementing regulations.

35. Defendants knew, or showed reckless disregard for the fact, that they failed to pay
these individuals proper overtime compensation in violation of the FLSA.

36. Defendants’ failure to comply with the FLSA overtime protections caused

Plaintiff and those similarly situated to suffer loss of wages and interest thereon.
Case 1:19-cv-01333-TSE-TCB Document1 Filed 10/21/19 Page 7 of 8 PagelD# 7

af,

Plaintiff and those similarly situated are entitled to unpaid overtime, liquidated

damages, and attorney’s fees and costs under the FLSA.

WHEREFORE, Plaintiff, individually and on behalf of those similarly situated, prays

for relief as follows:

A.

Permitting this case to proceed as a collective action under § 216(b) of the FLSA
and ordering notice to the putative plaintiffs at the earliest opportunity to ensure
their claims are not lost to the FLSA statute of limitations;

Judgment against Defendants, jointly and severally, for violation of the overtime
provisions of the FLSA;

Judgment that Defendants’ violations of the FLSA were willful;

An award to Plaintiff and those similarly situated in the amount of unpaid
overtime wages and liquidated damages;

An award of any pre- and post-judgment interest;

An award of reasonable attorneys’ fees and costs to be determined by post-trial
petition;

Leave to add additional plaintiffs by motion, the filing of written consent forms,
or any other method approved by the Court; and

Such further relief as may be necessary and appropriate.
Case 1:19-cv-01333-TSE-TCB Document1 Filed 10/21/19 Page 8 of 8 PagelD# 8

Dated: October 21, 2019

Respectfully Submitted:
oo ea

wee ey ee Oe 7
Gregg C. Gre€nberg, VA Bar, No. 79610
ggreenberg@zagfirm.com
ZIPIN, AMSTER & GREENBERG
8757 Georgia Ave., Suite 400
Silver Spring, MD 20910
Telephone: (301) 587-9373
Facsimile: (240) 839-9142

Counsel for Plaintiff and the
FLSA Collective
